Case: 13-40227       Document: 00512420551         Page: 1     Date Filed: 10/25/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                         October 25, 2013
                                     No. 13-40227
                                  Conference Calendar                      Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

JOSE LUIS CHIRINOS-EUCEDA,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                            USDC No. 7:12-CR-1451-1


Before JOLLY, JONES, and HIGGINSON, Circuit Judges.
PER CURIAM:*
       The Federal Public Defender appointed to represent Jose Luis Chirinos-
Euceda (Chirinos) has moved for leave to withdraw and has filed a brief in
accordance with Anders v. California, 386 U.S. 738 (1967), and United States v.
Flores, 632 F.3d 229 (5th Cir. 2011). Chirinos has filed a response. We have
reviewed counsel’s brief and the relevant portions of the record reflected therein,
as well as Chirinos’s response. We concur with counsel’s assessment that the
appeal presents no nonfrivolous issue for appellate review.                    Accordingly,

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 13-40227   Document: 00512420551   Page: 2   Date Filed: 10/25/2013

                              No. 13-40227

counsel’s motion for leave to withdraw is GRANTED, counsel is excused from
further responsibilities herein, and the APPEAL IS DISMISSED. See 5TH CIR.
R. 42.2.




                                    2